       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA

Lorenzo Downing, individually,         ) Court File No.: 1:19-CV-00929 MLB-JKL
                                       )
                  Plaintiff,           )
v.                                     ) PLAINTIFF’S OBJECTIONS TO
                                       ) THE MAGISTRATE’S REPORT
IOU Central, Inc. d/b/a IOU Financial, )    AND RECOMMENDATION
LLC, a Georgia limited liability )
company,                               )
                                       )
                  Defendant.           )

                                  INTRODUCTION

      Under 28 U.S.C. § 636(b)(1)(C), Fed.R.Civ.P. 72(b)(2), and Rule 72.1(B) of the

Rules of this Court, Plaintiff respectfully submits the following objections to certain of

the Magistrate Judge’s Report and Recommendation, issued on May 9, 2019. Plaintiff

objects to the Report and Recommendation overall, its analysis, and its conclusion that

Plaintiff’s First amended Complaint should be dismissed; thereby granting Defendant’s

Motion to Dismiss.

         OBJECTIONS TO MAGISTRATE JUDGE’S REPORT AND
            RECOMMENDATION (“R&R”) OF MAY 29 2019

      Under 28 U.S.C. § 636(b)(1)(C), as well as Federal Rule of Civil

Procedure 72(b)(2) and Rule 72.1(B) of the Rules of this Court, any party may

serve and file objections to the proposed findings and recommendations of the

Magistrate Judge. Under both § 636(b)(1)(C), this Court must make a de novo

determination of those portions of the report to which objection is made. Plaintiff thus
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 2 of 22




submits these detailed objections to preserve matters for this Court’s review as well as

for subsequent review.

      In the First Amended Complaint (“FAC”), Plaintiff asserts claims on behalf of

himself to address the prohibited and fraudulent conduct, as well as other wrongs

committed by Defendant against him. Plaintiff also asserts direct claims for damages he

incurred as a result of torts committed by Defendant against Plaintiff individually. The

Magistrate has concluded that all of Plaintiff’s claims (except Count III and a

corresponding claim, Count VI, under the GFBPA) are subject to dismissal based on (1)

the Rooker-Feldman doctrine, (2) res judicata, (3) Defendant’s generic assertion that

Plaintiff has failed to state a claim under Rule 12(b)(6), and (4) Defendant’s superficial

assessment that Plaintiff’s fraud claim does not satisfy the requirements of Rule 9(b) of

the Federal Rules of Civil Procedure.

      Defendant’s motion should be denied.        First, the face of the First Amended

Complaint (“FAC”) does not support Defendant’s asserted defenses under applicable law

and the facts of this case, and dismissal is unwarranted at the Rule 12(b)(6) stage.

Second, Plaintiff has properly brought direct claims to recover for torts committed

against him. Third, Defendant’s argument that Plaintiff did not plead fraud with

particularity should be completely disregarded, as it is based on a purported “analysis” of

Plaintiff’s claim without addressing the primary allegation of forgery and its nature

                                            2
        Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 3 of 22




included in the detailed FAC.

               STANDARD OF REVIEW FOR MOTION TO DISMISS

      Defendant seeks dismissal for failure to state a claim under Rule 12(b)(6) and for

lack of jurisdiction under Rule 12(b)(1). This Court should deny Defendant’s Motion to

Dismiss in its entirety. The Complaint more than satisfies the pleading standards with

respect to all the challenged counts. A complaint must include “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)(internal quotations omitted). A claim is plausible on its face

when “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 669 (2009). To withstand scrutiny under 12(b)(6), a complaint need not

contain “heightened fact pleading of specifics, but only enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564. The

complaint must be construed liberally, and any reasonable inferences arising from the

complaint must be interpreted in the light most favorable to the plaintiff. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 554-56 (2007). Phillips v. Messerli & Kramer P.A., No.

08-4419, 2008 WL 5050127, at *1 (D. Minn. Nov. 20, 2008) (Frank, J.) (citing Morton v.

Becker, 793 F.2d 185, 187 (8th Cir. 1986)). Even in a jurisdictional challenge under Fed.

R. Civ. Proc. 12(b)(1), the Court must consider all allegations in the light most favorable

                                              3
         Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 4 of 22




to the plaintiff. Gould Electronics, Inc. v. United States, 220 F.3d 169, 176 (3d. Cir.

2000).

      On a motion to dismiss under Fed. R. Civ. P. 12(b)(1), “the court must construe the

complaint broadly and liberally in conformity with the principle set forth in Rule [8(e)]

that [pleadings must be construed as to do justice.]” Shared Network Technologies, Inc. v.

Taylor, 669 F. Supp. 422 (N.D. Ga. 1987). In deciding a Rule 12(b)(1) motion, the court

"may consider materials outside the pleadings," but "must still accept all of the factual

allegations in the complaint as true." Jerome Stevens Pharm., Inc. v. Food & Drug

Admin., 402 F.3d 1249, 1253–54 (D.C. Cir. 2005) (citation and alteration omitted).

"Because subject-matter jurisdiction focuses on the court's power to hear the plaintiff's

claim, a Rule 12(b)(1) motion imposes on the court an affirmative obligation to ensure

that it is acting within the scope of its jurisdictional authority." Grand Lodge of Fraternal

Order of Police v. Ashcroft, 185 F.Supp.2d 9, 13 (D.D.C. 2001). As such, "‘the plaintiff's

factual allegations in the complaint will bear closer scrutiny in resolving a 12(b)(1)

motion’ than in resolving a 12(b)(6) motion for failure to state a claim." Id. (quoting 5A

Charles A. Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. 2d § 1350 ); Molock v.

Whole Foods Mkt., Inc., 297 F.Supp.3d 114 (D. D.C., 2018). A complaint should be

dismissed under Rule 12(b)(1) only where the court lacks jurisdiction over the subject

matter of the dispute. Fed. R. Civ. P. 12(b)(1).

                                              4
        Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 5 of 22




      An attack on subject matter jurisdiction "requires the court merely to look and see

if [the] plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and the

allegations in his complaint are taken as true for the purposes of the motion." Lawrence v.

Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990) (quoting Menchaca v. Chrysler Credit,

613 F.2d 507, 511 (5th Cir. 1980)). On a facial attack, therefore, a plaintiff is afforded

safeguards similar to those provided in opposing a Rule 12(b)(6) motion. Oyce Holdings

LLC v. United Way, 1:14-CV-00668, (N.D. Ga., 2014) (quoting Williamson v. Tucker,

645 F.2d 404, 412 (5th Cir. 1981)).

      Here, Lorenzo Downing filed a detailed Amended Complaint, included more than

sufficient factual matter, accepted as true, to state a claim of relief that is plausible on its

face. In moving to dismiss, Defendant improperly, and incorrectly, ignores inconvenient

facts pled, and asserts facts found nowhere in the Complaint – or in reality. Taking the

facts pled in the light most favorable to Lorenzo Downing leaves no question that the

Plaintiff has adequately stated each of the challenged claims and that this Court has

subject matter jurisdiction to consider them.

I.    THE MAGISTATE’S CONCLUSION THAT COUNT I IS BARRED BY
      ROOKER-FELDMAN IGNORES SUPREME COURT PRECEDENT

      The Magistrate contends that “in sum, Plaintiff’s claims, with the exception of

Count III and Count VI, are predicated entirely on injuries that were allegedly caused by

the Circuit Court’s entry of a judgment holding him liable for Spartan’s debt.” R&R, p.
                                                5
         Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 6 of 22




24. The Court’s assessment is simply incorrect. First, nowhere in Plaintiff’s pleading

does he allege any such injury. Plaintiff’s claims are based on Defendant’s activity

separate and apart from the Circuit Court’s judgment. As Plaintiff argued in its brief, the

Rooker-Feldman doctrine prohibits lower federal courts from engaging in appellate

review of state court decisions. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 280-81 (2005). Plaintiff here seeks no such review.

        Moreover, the Magistrate jumps to the conclusion that the issues are “inextricably

intertwined” by deeming that Plaintiff is seeking an attack on the state court judgment.

However, an issue is “inextricably intertwined if the federal claim succeeds only to the

extent that the state court wrongly decided the issues before it.” Goetzman, 91 F.3d at

1177.    Here again the Magistrate wrongly assumes success on Plaintiff’s claims means

an attack on the state court judgment. Nothing could be further from accurate and

nothing in Plaintiff’s Amended Complaint asserts the invalidity of the state court action.

Plaintiff plainly contends that Defendant is pursuing litigation through use of a forged

document.     Said activity violates the statutes on which Plaintiff has brought his action

and the common law. Any judgment here will not disturb the state court judgment.

        In Exxon, the Supreme Court clarified when the doctrine was to be applied. Noting

that it had only applied the Rooker-Feldman doctrine on two occasions -- specifically in

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of

                                             6
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 7 of 22




Appeals v. Feldman, 460 U.S. 462 (1983) – the Supreme Court limited what it viewed to

be a growing, unnecessary expansion of the applicability of the doctrine by federal

courts. According to the Exxon Court, lower federal courts have variously interpreted the

Rooker-Feldman doctrine to “extend far beyond the contours of the Rooker and Feldman

cases, overriding Congress’ conferral of federal-court jurisdiction concurrent with

jurisdiction exercised by state courts, and superseding the ordinary application of

preclusion law under 28 U.S.C. § 1738.” 544 U.S. at 283 (emphasis added).

      The Exxon court held that a district court is not precluded:

      from exercising subject-matter jurisdiction simply because a party
      attempts to litigate in federal court a matter previously litigated in
      state court. If a federal plaintiff ‘present[s] some independent claim,
      albeit one that denies a legal conclusion that a state court has reached
      in a case to which he was a party …, then there is jurisdiction and
      state law determines whether the Appellee prevails under principles of
      preclusion.’ (citing GASH Assocs. v. Rosemont, 995 F.2d 728 (C.A. 7
      1993).

544 U.S. at 293.

      In determining the applicability of the Rooker-Feldman doctrine, a court "cannot

simply compare the issues involved in the state-court proceeding to those raised in the

federal-court plaintiff's complaint," but rather "must pay close attention to the relief

sought by the federal-court plaintiff." Best Jewelry Mfg. Co. v. Reed Elsevier Inc. (N.D.

Ga. 2017)

      Where, as here, Plaintiff is not seeking reversal of the state court judgment and has
                                             7
          Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 8 of 22




presented new and independent claims, the Rooker-Feldman doctrine does not apply.

Exxon, 544 U.S. at 291-92.

     B.       Rooker-Feldman Does Not Apply to Divest this Court of Jurisdiction

     The Magistrate asserts that this Court lacks subject matter jurisdiction over

Plaintiff's claims under the Rooker-Feldman doctrine, alleging that Plaintiff is essentially

inviting this Court to review and reject a state court judgment. Plaintiff does not make

this argument and this Court should find that Rooker-Feldman is wholly inapplicable in

this case.

       In this case, Plaintiff has explicitly alleged claims for intentional fraud under

Georgia law, the Georgia Uniform Deceptive Trade Practices Act and the Georgia Fair

Business Practices Act; claims separate and distinct from the formerly pro se Plaintiff’s

challenge to the jurisdiction of the previous state courts where Defendant, not Plaintiff,

has been initiating legal actions.

       The instant action in no way seeks review of or challenge to the foreign court

judgments nor substantially impedes action thereon. However, Plaintiff's challenge to the

manner in which Defendant has sought to pursue its alleged rights is not barred by

Rooker-Feldman. Cf. Christophe, 198 F. App'x at 825 (finding that "the fact that [the

plaintiff] lost in court and was to be evicted pursuant to the court's ruling is a separate and

distinct issue apart from how that ruling was effectuated by the Sheriff's office" and that

                                              8
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 9 of 22




the latter issue was not barred by Rooker-Feldman). Like the plaintiff in Christophe,

Plaintiff here has had no opportunity to assert his claims at bar because at the time that he

litigated the state court actions, these claims were not available and further he was not

permitted to appear with his counsel (who was out of the country) to defend himself.

Thus, this Court retains subject matter jurisdiction over these claims. Indeed, Plaintiff’s

claims are wholly distinct from the collection actions litigated in state court, and the

Rooker-Feldman doctrine has no bearing on them. See generally Enwonwu v. Fulton

Cnty. Marshal 1:16-cv-797, (N.D. Ga. 2016).

      On the record, it appears that the court contorted itself to force the facts of Mr.

Downing’s case into the Rooker-Feldman box rather than perform a review of the

substance of the allegations. In doing so, it ignored the admonishment of the Supreme

Court that “lower federal courts have variously interpreted the Rooker-Feldman doctrine

to “extend far beyond the contours of the Rooker and Feldman cases, overriding

Congress’ conferral of federal-court jurisdiction concurrent with jurisdiction exercised by

state courts, and superseding the ordinary application of preclusion law under 28 U.S.C.

§ 1738.” 544 U.S. at 283 (emphasis added).

      Accordingly, the Court should sustain Plaintiff’s objections and deny Defendant’s

motion to dismiss.

II.   PLAINTIFF’S FAIR DEBT COLLECTION PRACTICES ACT CLAIM
      SATISFIES THE RULE 12 PLEADING STANDARD
                                             9
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 10 of 22




      A complaint need only contain “a short and plain statement of the claim” showing

that the plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2). In deciding a motion to

dismiss, the Court assumes that all of the allegations in the complaint are true, and

construes all of the facts in favor of the plaintiff. Scott v. Taylor, 405 F.3d 1251, 1253

(11th Cir. 2005).

      Plaintiff’s FAC provides much more than “labels and conclusions” or a “formulaic

recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). Lorenzo Downing’s complaint for relief under the Fair Debt Collection

Practices Act contains sufficient factual matter to “‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S.

at 570).

      The FDCPA was designed "to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses." 15 U.S.C. § 1692(e). Al-

Sharif v. United States, No. 08-10741 (11th Cir. 2008) (11th Cir. 2008); see 15 U.S.C. §

1692(e); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir.2010).

      To prevail on an FDCPA claim, a plaintiff must establish that:

      [he] [has] been the object of collection activity arising from a consumer
                                              10
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 11 of 22




      debt; (2) the defendant attempting to collect the debt qualifies as a “debt
      collector” under the Act; and (3) the defendant has engaged in a prohibited
      act or has failed to perform a requirement imposed by the FDCPA.

Buckley v. Bayrock Mortg. Corp., Civ. No. 1:09–cv–1387–TWT, 2010 WL 476673, *6

(N.D. Ga. Feb. 5, 2010) (Thrash, J., adopting Vineyard, M.J.) (quoting Beadle v.

Haughey, No. Civ. 04–272–SM, 2005 WL 300060, *3 (D.N.H. Feb. 9, 2005), and Russey

v. Rankin, 911 F. Supp. 1449, 1453 (D.N.M.1995) (alteration in original)); see also

McCorriston v. L.W.T., Inc., 536 F.Supp.2d 1268, 1273 (M.D.Fla.2008). Each element of

the FDCPA claim is discussed separately. Frazier v. Absolute Collection Serv. Inc. a

North Carolina Corp.., 767 F.Supp.2d 1354 (N.D. Ga., 2011).

      Contrary to Defendant’s misrepresentation of Plaintiff’s Complaint allegations,

nowhere does Plaintiff concede that the underlying transaction required to be analyzed

under the Fair Debt Collection Practices Act.        Defendant deliberately refers to an

allegation regarding a transaction completed by a non-party to this action and regarding a

commercial loan transaction that is not the subject of this action. However, the primacy

of Plaintiff’s action depends on the very allegation that Defendant specifically ignores;

that Plaintiff never executed any personal guaranty, FAC, ¶ 14, 48, 72, 84, 93, and

Defendant forged his signature. FAC, ¶ 34, 38, 43, 48, 50, 67, 69, 75, 82, 84, 93, 96.

      Moreover, Plaintiff has specifically alleged that Defendant is pursuing collection of

a consumer debt based on the improperly obtained Consent Judgment. FAC, ¶ 30, 35,

                                            11
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 12 of 22




37, 38, 39, 40, 41, 43.

      The facts alleged, demonstrated through court records, and conceded by Defendant

demonstrate that Defendant is a debt collector who has engaged in prohibited activity,

i.e., forging a guaranty document. At issue is whether Plaintiff may maintain his action

as a consumer based on whether the debt being collected is a consumer debt. The

allegation here is that Defendant is attempting to collect on a personal guaranty (the

alleged subject matter of its Consent Judgment) that was never presented to or executed

by Plaintiff. The commercial loan referenced by Defendant is a debt to a third-party

corporate entity and said entity is not a party to this suit. Plaintiff has absolutely no

obligation on the Note that is the subject of the commercial loan raised by Defendant.

      In this matter, Defendant seeks the collect of the personal funds of Plaintiff from

his personal bank accounts, personal property, and personal wages. The Court can take

judicial notice that Defendant has sought execution of a writ in the Maryland state court

action on Plaintiff’s wages and property referenced in Defendant’s memorandum.

      In this case of first impression—where there is no underlying transaction that

exists—the debt must be construed as a consumer debt since Plaintiff’s personal funds

are inherently for personal/consumer purposes until impacted upon through third-party

obligation. In this case, Plaintiff has asserted no third-party obligation or underlying

transaction exists.

                                            12
         Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 13 of 22




       In the light most favorable to Plaintiff, Plaintiff’s objections should be sustained

and the motion to dismiss should be denied.

III.   PLAINTIFF HAS SUFFICIENTLY PLED HIS FRAUD CLAIM

       The purpose of a 12(b)(6) motion is to test the sufficiency of the complaint and

determine whether it states “a claim to relief that is plausible on its face.” Bowen v.

Warden Baldwin State Prison, 826 F.3d 1312, 1319 (11th Cir. 2016).

       On de novo review, this Court should simply consider whether the allegations on

the face of the FAC indicate that Plaintiff specifically seeks relief for claims—not

isolated allegations—that are permissible under law. See La Grasta, 358 F.3d at 846.

       The Court should construe the allegations in the light most favorable to the

Plaintiff and not draw the unwarranted inference that Plaintiff seeks a recovery for

impermissible claims. See Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir.

2016).

       Specifically, the Magistrate determined that Plaintiff’s fraud claim does not meet

the pleading requirements of Rule 9 of the Federal Rules of Civil Procedure. Incredibly,

that conclusion ignores the primary allegation of fraud by Defendant’s forgery that

precisely states that IOU (who) alleged Plaintiff executed a personal guaranty (what) at

or about the date of execution of the promissory note (when) by forging Plaintiff’s

signature (how).

                                              13
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 14 of 22




      To plead a fraud claim with particularity, " 'a plaintiff must plead facts as to time,

place, substance of the defendants alleged fraud, specifically the details of the

defendant's allegedly fraudulent acts, when they occurred, and who engaged in them.'"

Brazil v. Janssen Research & Dev. LLC, 249 F. Supp. 3d 1321, 1339 (N.D. Ga. 2016)

(quoting Jenkins v. BAC Loan Servicing LP, 822 F. Supp. 2d 1369, 1380 (M.D. Ga.

2011) (internal quotation marks and citation omitted)). "This means that to state an

actionable claim for fraud, the plaintiff must state the who, what, when[,] where, and

how." Id. (internal quotation marks and citation omitted).

      Rule 9(b) is satisfied if the complaint sets forth (1) the precise nature of the fraud,

(2) the timing, context, contemporaneous event and the party responsible for the same

and (3) the substance of such fraudulent conduct and the deceptive nature and/or effect

the fraud and (4) what the defendant obtained as a consequence of fraud. See generally

U.S. ex rel. Clausen v. Laboratory Corp. of Am., Inc., 290 F.3d 1201, 1310 (11th Cir.

2002). Plaintiff satisfied this requirement.

      First, each of the Defendant’s employees/agents was under an affirmative

obligation to not engage in fraudulent conduct and/or to disclose material information to

Plaintiff regarding Defendant’s actions. King Mfg. Co. v. Clay, 118 S.E.2d 581, 584 (Ga.

1961). Suppression of a material fact constitutes fraud when, as here, the Defendant is

under a duty to disclose arising from the relationship. See O.C.G.A. § 23-2-53. Plaintiff

                                               14
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 15 of 22




has alleged fraud as to the Defendant in its omission of material information regarding

the forgery.

       Specifically, as alleged, Defendant was aware not only that Plaintiff had not

signed a personal guaranty not only because his former counsel exchanged e-mail

correspondence with Defendant’s former counsel regarding the matter (FAC, ¶¶ 20-25,

Exhibit 3), but Defendant also sought to get Plaintiff and his wife to execute a personal

guaranty to resolve their then current dispute. (FAC, ¶ 20-25, Exhibit 3, ¶¶ 20-25).

Each of the individual employees or agents of Defendant oversaw the unfettered misuse

of the fraudulent document during the pendency, and used it as the basis of its actions

against Lorenzo Downing. Defendant took affirmative steps to conceal the misuse of

the fraudulent document from various tribunals, thus further breaching their affirmative

duty to disclose to Plaintiff all material facts.

       Additionally, Plaintiff has alleged fraud as to the Defendant’s affirmative

misrepresentations.    For    example,     Defendant   affirmatively   misrepresented   the

illegitimacy of the forged document. As evidenced by the uninterrupted practice of

seeking to extort an obligation on a personal guaranty Plaintiff never signed, it is clear

that Defendant had no intention of ceasing this practice.

       Defendant has engaged in a pattern of conduct—reflected throughout its efforts

against Plaintiff—of falsely representing the personal guaranty as an obligation of

                                               15
      Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 16 of 22




Lorenzo Downing while having more than sufficient evidence of its illegitimacy. All of

this conduct was perpetrated for the purpose of first pursuing fraudulent ends and then

deterring Plaintiff from properly defending himself or engaging in litigation. As a

consequence of Defendant’s fraudulent conduct, Plaintiff has been monetarily damaged

in having to defend himself. (FAC, ¶ 74, 76-77).

       The foregoing facts are thoroughly alleged in the FAC and evidenced in the

 documents attached to and incorporated into the FAC. Accordingly, Plaintiff has more

 than satisfied the pleading requirements of Rule 9(b) and Rule 12(b)(6) of the Federal

 Rules of Civil Procedure. Therefore, Plaintiff’s objections should be sustained and

 Defendant’s motion to dismiss should be denied.

IV.   PLAINTIFF HAS SUFFICIENTLY PLED HIS GEORGIA UNIFORM
      DECEPTIVE TRADE PRACTICES ACT CLAIM

      Plaintiff has pled allegations against IOU regarding its violations of the Georgia's

Uniform Deceptive Trade Practices Act ("GUDTPA"), O.C.G.A. § 10–1–370, et seq.

Under GUDTPA, "[a] person likely to be damaged by a deceptive trade practice of

another may be granted an injunction against it under the principles of equity and on

terms that the court considers reasonable." O.C.G.A. § 10–1–373(a). An injunction under

this provision requires the allegation (and presentation of evidence showing) of a

likelihood of future harm by a deceptive trade practice. See Catrett v. Landmark Dodge,

Inc., 253 Ga.App. 639, 560 S.E.2d 101, 106 (2002) (granting summary judgment on
                                           16
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 17 of 22




plaintiff's GUDTPA claim where plaintiff had "not presented any evidence—or even

alleged—that he ‘[was] likely to be damaged’ by [defendant's deceptive] trade practices

in the future") (quoting O.C.G.A. § 10–1–373(a) ); Helpling v. Rheem Mfg. Co. , No.

1:15-CV-2247-WSD, 2016 WL 1222264, at *15–16 (N.D. Ga. Mar. 23, 2016) ("A

plaintiff who demonstrates past harm, but does not allege ongoing or future harm, has not

shown that he is likely to be damaged within the meaning of section 10–1–373(a).")

(quoting Silverstein v. Procter & Gamble Mfg. Co. , No. CV 108-003, 2008 WL

4889677, at *4 (S.D. Ga. Nov. 12, 2008)).

      Defendant limits its argument to wrongly asserting that Plaintiff has not pled future

harm. Nothing could be further from the truth. Plaintiff’s FAC clearly alleges that (1)

[b]ecause of the fraudulent conduct by Defendant, Plaintiff will be vulnerable to future

unauthorized action by Defendant, including ongoing attempts to collect an invalid debt;

(2) Plaintiff will suffer damages in the future including the cost of lawsuits, credit repair,

credit monitoring, and protection from Defendant; (3) [a]s a direct and proximate result

of the conduct alleged herein and Defendant’s violations of the Georgia Uniform

Deceptive Trade Practices Act, Plaintiff has suffered damages . . . and further requires

protection from further conduct of Defendant in the future; and (4) Plaintiff seeks

injunctive relief pursuant to the provisions of the Georgia Uniform Deceptive Trade

Practices Act to prohibit Defendant from enforcing the alleged personal guaranty and/or

                                             17
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 18 of 22




any alleged debt collection actions or activities against Plaintiff. FAC, ¶¶ 87-90.

      Moreover, Plaintiff has pled facts demonstrating the ongoing fraud and its injury to

Plaintiff. FAC, ¶¶ 74-77.      Plaintiff explicitly states that “[a]s a consequential and

proximate result of injury caused by Defendant, IOU, Plaintiff has experienced and

continues to experience severe emotional distress in the form of depression, fear anxiety,

worry, grief, and lack of sleep.” FAC, ¶¶ 77. Furthermore, Plaintiff has alleged that IOU

has intended “to cause injury to Plaintiff” . . . with a willful and conscious disregard of

Plaintiff’s rights, thereby subjecting Plaintiff to cruel and unjust hardship in conscious

disregard of Plaintiff’s rights, . . . with the intent to deprive Plaintiff of property, legal

rights, or to otherwise cause injury,       loss, harm, and damage, constituting malice,

oppression, or fraud, thereby entitling Plaintiff to punitive damages . . . . . FAC, ¶¶ 76.

      Plaintiff has plausibly alleged that he is "likely to be damaged by IOU’s deceptive

trade practice. O.C.G.A. § 10–1–373(a). This is because Plaintiff has properly alleged

that IOU’s collection activity is based primarily on fraud. Plaintiff’s specific allegations

concern both ongoing and future harm of the type contemplated by GUDTPA. See

Bolinger, 838 F.Supp.2d at 1364 (future harm involving real estate database fees

sufficiently alleged where plaintiffs alleged that "at least at some point in the future, the

properties of Plaintiffs will be bought and sold"). Because Plaintiffs have plausibly

alleged both ongoing and a likelihood of future harm from these specific deceptive trade

                                              18
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 19 of 22




practices in connection with IOU’s collection activities, in the light most favorable to

Plaintiff, Plaintiff’s GUDTPA claim must survive Defendant’s motion to dismiss.

V.    PLAINTIFF SUFFICIENTLY PLED HIS GEORGIA FAIR BUSINESS
      PRACTICES ACT CLAIM

      A private FBPA claim has three elements: a violation of the Act, causation, and

injury." Tiismann v. Linda Martin Homes Corp., 281 Ga. 137, 139, 637 S.E.2d 14, 17

(2006) (citations omitted) (internal alterations); see also Regency Nissan, Inc. v. Taylor,

194 Ga.App. 645, 391 S.E.2d 467, 470 (1990). In addition, "justifiable reliance is an

essential element of an FBPA claim." Crown Ford, Inc. v. Crawford , 221 Ga.App. 881,

473 S.E.2d 554, 557 (1996) (citation omitted). Finally, "[e]stablishment of unfair or

deceptive acts or practices, within the meaning of the FBPA, does not require proof of an

intentional conduct on the part of defendant." Regency Nissan, Inc. v. Taylor, 194

Ga.App. 645, 391 S.E.2d 467, 470 (1990) (emphasis omitted).

      Defendant challenges none of Plaintiff’s allegations but asserts a failure to provide

notice of said claim to Defendant. The Georgia FBPA requires plaintiffs to provide a

written demand for relief at least 30 days prior to filing suit in order to be entitled to an

award of damages unless the “prospective respondent does not maintain a place of

business or does not keep assets within the state.” O.C.G.A. § 10-1-399(b); Steed v.

Federal Nat. Mortg. Corp., 689 S.E.2d 843, 301 Ga. App. 801 (Ga. App., 2009).

      Whether Defendant maintains assets in the State of Georgia is a question of fact
                                             19
       Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 20 of 22




not ripe for determination on a Rule 12(b)(6) motion to dismiss. Moreover, Defendant’s

Memorandum concedes that Plaintiff “misidentified” Defendant as a Georgia business

entity. Def. Memo., p. 4. Thus, the notice requirement is inapplicable. Shurley v. McNeil

& Meyers Asset Mgmt. Grp. LLC, 5:17-CV-492 (MTT) (M.D. Ga., 2018).

       Assuming arguendo the applicability of the notice requirement in this case, the

notice requirement of OCGA § 10-1-399(b) must be liberally construed. Lynas v.

Williams, 216 Ga.App. 434, 435(3), 454 S.E.2d 570 (1995). This Court has held that a

notice is sufficient if it apprises the recipient “of the underlying facts giving rise to” the

sender's claim; it need not cite the appropriate Code section. Colonial Lincoln-Mercury v.

Molina, 152 Ga.App. 379, 383(9), 262 S.E.2d 820 (1979). Stringer v. Bugg, 563 S.E.2d

447, 254 Ga. App. 745 (Ga. App., 2002).

       In this case, IOU had notice from the previous state court proceedings that Plaintiff

claimed fraud on the part of Defendant and this occurred more than 30 days prior to the

filing of the Complaint and the First Amended Complaint in this matter.

       Accordingly, Plaintiff’s objections should be sustained and Defendant’s motion to

dismiss the Georgia FBPA claim should be denied.

VI.    CONCLUSION

       For all the foregoing reasons, Plaintiff submits that Defendant’s motion should be

denied in its entirety.

                                             20
      Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 21 of 22




                                        Respectfully submitted,

Dated: June 12, 2019                    OBIORAH FIELDS, LLC

                                        By:   s/Danielle Obiorah
                                            Danielle Obiorah, ID # 055770
                                        157 South McDonough Street
                                        Jonesboro, Georgia 30236
                                        Phone:(404) 476-6414
                                        Fax:(877) 828-8956

                                                 -and-

                                        WARD LAW GROUP

                                        By:    s/Damon L. Ward
                                             Damon L. Ward, ID # 221442
                                        6200 Excelsior Boulevard
                                        Suite 101
                                        St. Louis Park, MN 55416
                                        (612) 353-9770 Main
                                        (612) 282-3060 Direct

                                        ATTORNEYS FOR PLAINTIFF
                                        LORENZO DOWNING




                                       21
          Case 1:19-cv-00929-MLB Document 26 Filed 06/12/19 Page 22 of 22




               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(D)

      I hereby certify that the foregoing Objections were prepared using Times New

Roman 14 point font, in accordance with Local Rule 5.1(C) and with a top margin of

margin of not less than one and one-half (1½) inches and and a left margin of not less

than one (1) inch in accordance with Local Rule 5.1(D).

      .


                                                          /s/ Damon L. Ward




                                           22
